Citation Nr: 1343283	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri which denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

In the November 2011 VA Form 21-527, the Veteran may have raised a claim of entitlement to a total disability rating based on individual unemployability due to "heart attack, short wind, [and] eye."  The Board does not have jurisdiction over this matter and refers it to the RO to clarify the matter with the Veteran and to proceed with any appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

An October 2011 note of contact with the Veteran indicates that the Veteran is receiving Social Security benefits.  These records need to be associated with the claims file.  

The VA opinion in August 2012 was inadequate because the examiner did not address whether the Veteran's COPD is related to dioxin exposure and exposure to toxic paint and paint fumes.  See for example October 2013 Information Hearing Presentation; July 2013 Form 9 Appeal.  An addendum opinion is warranted to determine the nature and etiology of the Veteran's COPD.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).
Accordingly, the case is REMANDED for the following action:

1. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

2. Obtain VA treatment records from April 2012 to present.  Associate any records obtained with the claims file (paper or electronic).  

3. Afterwards, make the claims file available to the examiner for review of the case and Virtual VA and VBMS records.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case file review took place.  

After reviewing the claims folder, first the examiner is asked to opine on whether it is at least as likely as not (a 50 percent or greater probability) that the COPD is etiologically related to service.  For purposes of the addendum opinion, the examiner is asked to address whether the COPD is related to exposure to (a) dioxin, and (b) toxic paint and paint fumes.  

Second, regarding the finding in the August 2012 opinion that "the Veteran's COPD findings are most likely related to urban environmental exposures in addition to the Veteran's smoking history," the examiner is asked to provide clarification as to what is meant by "urban environmental exposures."    

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide a complete rationale for all opinions expressed.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

